DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 10, “id” should be --is--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13,15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowy (3,422,649) in view of Wyatt-Mair (5,356,495).  Lowy discloses a method and apparatus for threading a metal substrate (strip) on a rolling mill (A) comprising receiving the strip on an uncoiler (10), uncoiling the metal substrate from the coil (col. 3, lines 14-16) wherein a head (lead) end of the metal substrate is guided by a threading system (12,14,16,18,20,48) to a rolling mill (A).  Regarding claims 13 and 15, Lowy discloses that a threading carriage (54,56,62) includes a track (48) which is positioned at an entry to rolling mill (A; col. 3, lines 47-50) wherein rotating belt (62) is structured to move toward the rolling mill to thread the strip as rolls (54,56) rotate.  Regarding claims 11,12,18, the track includes a threading carriage (54,56) with a rotatable magnetic belt (62) which is moved along the track and driven by a drive chain . 
Wyatt-Mair teaches a method of threading a substrate (4) into a rolling mill (9) comprising receiving a coil of the substrate on an uncoiler (13), uncoiling the substrate from the uncoiler (col. 7, line 1) and quenching the substrate with at least one quench sprayer (8; col. 7, lines 2 and 3) prior to threading the substrate into the rolling mill (9).  Wyatt-Mair teaches that it is known to provide a threading system (5) for guiding the substrate into a rolling mill (6).  Regarding claims 11,12,18 and 19, Wyatt-Mair teaches that the quench sprayer (8) is located between an uncoiler (13) and rolling mill (9) and it is obvious that it is positionable at any point either nearer to or further from the uncoiler in order to bring the strip to a desired temperature prior to rolling based on strip thickness and composition.
It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide Lowy with a spray quencher as taught by Wyatt-Mair in order to cool the strip prior to entry into the rolling mill so that the strip acquires a suitable temperature prior to rolling the substrate in the rolling mill.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowy in view of Wyatt-Mair and further in view of Hill (3,072,309).  Lowy does not disclose purposely providing the strip with a lateral curvature.  Hill teaches guiding rollers (110,112) and arched gripping rollers (126) for gripping and guiding a strip (S) with a bowed lateral curvature across its width (col. 4, lines 56-60).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to substitute arched rollers as taught by Hill for at least one of the gripping and guiding .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowy in view of Wyatt-Mair and further in view of Biggert, Jr. (1,776,775).  Lowy does not disclose spaced rotating magnetic rollers.  Biggert teaches that a magnetic conveyor belt (4,5; Fig. 1) and spaced, vertically aligned rotating magnets (8; Fig. 2) are used to grip and drive a strip (M). It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to substitute spaced rotating magnets as taught by Biggert for the magnetic belt as taught by Lowy in order to grip and drive the substrate at spaced locations as is known in the substrate conveying art.
Response to Arguments
Applicant's arguments filed 9-17-20-21 have been fully considered.  The references to Lowy and Wyatt-Mair have been used to respond to Applicant’s amendment.  Applicant’s specification ([0040], line 2) sets forth that a gripper can be a pair of gripping rolls or any suitable mechanism for selectively gripping and releasing a substrate and Lowy discloses that the strip threading system includes gripping and tensioning rolls (12,14,16,18,20) working with a threading carriage having a rotatable magnetic gripping belt (62) driven by rollers on a track.  The threading carriage is disclosed as being provided between an uncoiler and a rolling mill (A) for purposes of guiding and threading a metal substrate to the rolling mill.  Wyatt-Mair teaches that it is known to provide a quench spray system between an uncoiler and a rolling mill.




Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 15.  The prior art of record does not disclose a pair of gripping rolls on a threading carriage, the gripping rolls having a variable diameter across a length of the gripping rolls to impart a lateral curvature across a width of the substrate, including the limitations of base claim 15.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 15 and any intervening claims.  The prior art does not disclose a gripping wedge on a threading carriage; the gripping wedge being configured to close on the substrate at a position which is offset from the strip leading edge to crimp the substrate to produce a lateral curvature across a width of the substrate, including the limitations of base claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725